Citation Nr: 1826437	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-18 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for service-connected hemorrhoid condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to November 1995.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.  

The Veteran was last afforded a VA examination for his service-connected hemorrhoid condition in November 2010.  By and through his representative in an April 2018 Informal Hearing Presentation, the Veteran requested a new VA examination to assess the current severity of his hemorrhoid condition because the old VA examination may not reflect current symptomatology.  The Veteran's representative cited Proscelle v. Derwinski, 2 Vet. App. 629, 633 (1992) in support of this assertion.  However, the Veteran's appeal for a higher evaluation is distinguished from the facts in Proscelle, where no VA examination was provided during the rating claim.  Nonetheless, the Board agrees that a new VA examination should be provided as the Veteran has submitted statements, e.g. the May 2014 VA Form 9, in which he claims that because of his strict "regimen," he would be wearing "pads for blood leakage;" at least indicating that the current symptomatology is not contemplated by the current noncompensable rating.  The Board finds that the Veteran should be afforded a new VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time without an allegation of worsening does not require VA to provide a new medical examination.)  

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran, obtain any outstanding medical treatment records and associate them with the electronic claims file.  

2.  Schedule the Veteran for a VA hemorrhoid examination to determine the current level of severity of his hemorrhoid condition.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

3.  After undertaking any necessary additional development, readjudicate the disability on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




